





























LINDE INC.
2018 SUPPLEMENTAL RETIREMENT INCOME PLAN A
(Amended and Restated, Effective September 1, 2020)
LINDE INC.



--------------------------------------------------------------------------------



2018 SUPPLEMENTAL RETIREMENT INCOME PLAN A
(Amended and Restated, Effective September 1, 2020)


General
This 2018 Supplemental Retirement Income Plan A (the “Plan”) is maintained by
Linde Inc. (formerly Praxair, Inc.) (the “Corporation”), a wholly-owned
subsidiary of Linde plc (“Linde”), is completely separate from the Praxair
Pension Plan component of the Linde U.S. Pension Plan (the “Pension Plan”), and
is not funded or qualified for special tax treatment under the Internal Revenue
Code of 1986, as amended (the “Code”). The purpose of this Plan is to restore
retirement benefits to those Pension Plan participants, and to the spouses or
beneficiaries of such participants, whose retirement benefits under the Pension
Plan are, or will be, reduced by the limitations imposed by Section 401(a)(17)
of the Code, as from time to time amended (collectively referred to herein as
“Participants”).
This Plan operates in conjunction with the Pension Plan, the Linde Inc. 2018
Equalization Benefit Plan (the “EBP”) and the Linde Inc. 2018 Supplemental
Retirement Income Plan B (the “SRIP B”) to provide retirement benefits to
Participants. Each of these four plans must be read together in the following
order to determine the total Linde retirement benefit payable to, or on behalf
of, a Participant:
•Praxair Pension Plan Component of the Linde U.S. Pension Plan
•Linde Inc. 2018 Equalization Benefit Plan
•Linde Inc. 2018 Supplemental Retirement Income Plan A
•Linde Inc. 2018 Supplemental Retirement Income Plan B
In no event shall any benefit payable to or on behalf of a Participant under
this Plan duplicate the benefit payable to or on behalf of such Participant
under the Pension Plan, the EBP and/or the SRIP B.
2

--------------------------------------------------------------------------------



    No Participant shall accrue any benefit under this Plan attributable to
service, compensation, or any other benefit formula that is used to derive a
benefit under this Plan, for any period on or before October 31, 2018 (the
“Merger Date”); provided, however, that accruals attributable to Account-Based
Accounts that would have been credited to the Praxair, Inc. Supplemental
Retirement Income Plan A for calendar year 2018 shall instead be credited under
this Linde Inc. 2018 Supplemental Retirement Income Plan A. Notwithstanding any
provision of this Plan to the contrary, in the event any benefit attributable to
service, compensation, or any other benefit formula that is used to derive a
benefit under this Plan for any period on or before the Merger Date, is payable
or has been paid under any other plan maintained by the Corporation, such
benefit shall not be paid under this Plan, and any provision of this Plan or any
other plan maintained by the Corporation, will be interpreted accordingly.
ARTICLE I
SRIP A Benefits
Section 1. Each Participant shall be designated as either an Account-Based
Participant, a Traditional-Design Participant, or a Dual Formula Participant.
This designation shall be consistent with such Participant’s method of benefit
accrual under the Pension Plan. Notwithstanding the foregoing, a Participant
that is considered a Dual Formula Participant under the Pension Plan shall be
treated as an Account-Based Participant for all purposes under this Plan if such
Participant has previously received, or incurred an event triggering payment of,
all benefits to which he is entitled under this Plan that relate to periods of
service during which such Participant’s benefit accruals under the Pension Plan
were determined under Article V of the Pension Plan.
3

--------------------------------------------------------------------------------



Any Participant in the Pension Plan, or such Participant’s surviving spouse or
beneficiary, shall be entitled to a benefit, payable hereunder in accordance
with this Plan, calculated under either A or B below (referred to herein as the
“SRIP A Benefit”).
A.    Amount of SRIP A Benefit for Traditional-Design Participants. The SRIP A
Benefit hereunder payable to a Traditional-Design Participant or his or her
surviving spouse shall be equal to the excess of (a) minus (b), if any,
determined as of termination of employment, where (a) and (b) are defined as
follows:
(a) equals the amount of such Participant’s or surviving spouse’s annual benefit
under the Pension Plan computed under the provisions of the Pension Plan without
regard to the limitations of Code Sections 415 and 401(a)(17); and
(b) equals the amount of such Participant’s or surviving spouse’s annual benefit
actually payable under the Pension Plan and the EBP.
B.    Amount of SRIP A Benefit for Account-Based Participants. The SRIP A
Benefit hereunder payable to or on behalf of an Account-Based Participant shall
be equal to the excess of (a) minus (b), if any, determined as of termination of
employment, where (a) and (b) are defined as follows:
(a) equals the Account-Based Account (as defined in the Pension Plan) which the
Participant would have had at such time under the Pension Plan as if such
amounts had been determined without applying the limitations of Code Sections
415 and 401(a)(17); and
(b) equals the actual Account-Based Account which the Participant has at such
time under the Pension Plan plus the actual amount of the notional account which
the Participant has at such time under the EBP.
4

--------------------------------------------------------------------------------



C.    Amount of SRIP A Benefit for Dual Formula Participants. The SRIP A Benefit
hereunder payable to or on behalf of a Dual Formula Participant or his or her
surviving spouse shall be equal to the sum of (a) plus (b), determined as of
termination of employment, where (a) and (b) are defined as follows:
(a) equals the excess, if any, of (i) the amount of such Participant’s or
surviving spouse’s Article V Benefit computed under the provisions of the
Pension Plan, but without regard to the limitations of Code Sections 415 and
401(a)(17), over (ii) the amount of such Participant’s or surviving spouse’s
annual benefit actually payable under the Pension Plan (with respect to his or
her Article V Benefit thereunder) plus the amount described in Section 1(C)(a)
of Article I of the EBP with respect to such Participant;
(b) equals the excess, if any, of (i) the Account-Based Account which the
Participant would have had at such time under the Pension Plan as if such
amounts had been determined without applying the limitations of Code Sections
415 and 401(a)(17), over (ii) the actual Account-Based Account which the
Participant has at such time under the Pension Plan plus the amount described in
Section 1(C)(b) of Article I of the EBP with respect to such Participant.
D.    Provisions Common to All Participants.
(a) If a Participant satisfies the requirements for a survivor’s benefit, the
amount of the SRIP A Benefit which such Participant would otherwise have
received shall be reduced by applying the same factor used in the Pension Plan
in connection with survivor’s benefits.
(b) The amount of the SRIP A Benefit payable to the eligible survivor of a
Participant shall be calculated in the same manner that such survivor’s benefit
is calculated under the Pension Plan.
5

--------------------------------------------------------------------------------



(c) With respect to any benefit hereunder payable to a “spouse,” the
determination of whether a person constitutes an eligible spouse shall be made
under the same criteria as apply under the Pension Plan.
ARTICLE II
Vesting
Section 1. Except as otherwise provided herein, a Participant will be vested in
such Participant’s right to receive SRIP A Benefits in the same manner and to
the same extent as provided under the Pension Plan.
ARTICLE III
Benefit Payments
Section 1. For Traditional-Design Participants, payments shall be made as
follows:
(a) For Traditional-Design Participants who terminate employment at a time when
they would be immediately eligible to commence a benefit under the Pension Plan,
a single life annuity (or a 50% joint and survivor annuity for such Participants
who are married at the time of their termination of employment) will commence to
be paid as of the first of the month coincident with or next following such
termination, and a lump sum payment of all remaining SRIP A Benefits due
hereunder shall be made on or about July 1 of the year immediately following the
year of such termination (the year of termination is hereinafter referred to as
the “Termination Year”). Where such Participant has commenced a 50% joint and
survivor annuity, and such Participant’s spouse dies during the annuity payment
period, the Participant’s SRIP A Benefit will be increased to eliminate the cost
of the survivor benefit. Notwithstanding the foregoing, if such Participant is a
Specified Employee (as such term is defined in Code Section
6

--------------------------------------------------------------------------------



409A) no annuity benefits shall be paid during the six month period after the
Participant’s termination of employment (the “Delay Period”), and at the
conclusion of the Delay Period any annuity benefits which would otherwise have
been paid during the Delay Period shall be paid in a single sum which shall
include interest at the interest rate used for determining Actuarial
Equivalence, as then in effect under the Pension Plan. Annuity benefits shall
then commence and continue until a lump sum payment is due pursuant to the first
sentence of this paragraph.
(b) For Traditional-Design Participants who terminate employment at a time when
they would not be immediately eligible to commence a benefit under the Pension
Plan, a lump sum payment of all SRIP A Benefits due hereunder, (taking into
account the value of the 50% joint and survivor form of benefit if the
Participant is married at the time of termination of employment), shall be made
on or about July 1 of the year immediately following the Termination Year. If
such Participant’s spouse dies prior to the date of such lump sum payment, the
Participant’s SRIP A Benefit shall not be reduced to reflect the cost of the
survivor benefit.
(c) Lump sum payments shall be calculated using a discount rate equal to the 10
year Aaa municipal bond rate as published by Moody’s or a similar rating service
for the third month prior to the month payments commence. Notwithstanding the
prior sentence, with respect to benefits that become payable on account of a
Traditional-Design Participant’s termination of employment, lump sum payments
shall be calculated using a discount rate equal to the average of the 10 year
Aaa municipal bond rate as published by Moody’s or a similar rating service for
the months of July through December of the year immediately prior to the year in
which such Participant terminated employment.
Section 2. (a) For Account-Based Participants who terminate employment on or
after November 1 of a year and prior to May 1 of the following year, a lump sum
of their SRIP A
7

--------------------------------------------------------------------------------



Benefit shall be paid on or about July 1 of that following year. For
Account-Based Participants who terminate employment on or after May 1 and prior
to November 1 of a year, a lump sum of their SRIP A Benefit shall be paid on or
about January 1 of the following year. (By way of example, an Account-Based
Participant who terminates employment in December, 2020, and an Account-Based
Participant who terminates employment in April, 2021, would each receive a lump
sum in July, 2021. An Account-Based Participant who terminates employment in
June, 2021, would receive a lump sum in January, 2022.) Notwithstanding the
foregoing, if such Participant is a Specified Employee (as such term is defined
in Code Section 409A) no payment shall be made until the later of the date
determined above and the date which is six months after the Participant’s
termination of employment.
(b) Such lump sum payment shall be calculated utilizing the factors described
for lump sum payments under Section 5.7(b) (or any successor provision governing
calculations of Account-Based lump sums) of the Pension Plan.
Section 3. For Dual Formula Participants, payments shall be made as follows:
(a) With respect to the portion of such Dual Formula Participant’s SRIP A
Benefit that is described in Section 1(C)(a) of Article I of this Plan, such
portion shall be paid as described in Section 1 of this Article III.
(b) With respect to the portion of such Dual Formula Participant’s SRIP A
Benefit that is described in Section 1(C)(b) of Article I of this Plan, such
portion shall be paid as described in Section 2 of this Article III.
Section 4. In the event of a Change in Control, all SRIP A Benefits not yet paid
under this Plan shall become immediately vested and shall be paid in a lump sum
payment, calculated as otherwise described herein, as soon as administratively
possible following the date
8

--------------------------------------------------------------------------------



of such Change in Control, but no later than 90 days after such date.
Notwithstanding any provision of this Plan to the contrary, a Participant
(including a Participant who has previously separated from service and is
receiving payment of his or her SRIP A Benefit) who satisfies criteria
established by the Compensation Committee (the “Committee”) of Linde’s Board of
Directors (the “Board”) or Linde’s Chief Human Resources Officer (the “CHRO”),
as determined in the sole discretion of the Committee or the CHRO, may elect, at
the time and in the manner designated by the Committee or the CHRO, to waive the
right to receive payment of his or her unpaid SRIP A Benefit upon a Change in
Control and such waiver shall be considered the deletion of such Participant’s
Change in Control payment event as contemplated under Treasury Regulation
Section 1.409A-2(b)(6). Any Participant who makes such election shall receive
payment of his or her SRIP A Benefits at such time and in such manner as
otherwise provided under the Plan. Any such election must be consistent with the
election made by the Participant with respect to his or her benefits, if any,
under the EPB and/or SRIP B, and shall be valid if, and only if, made at least
one year prior to the effective date of any Change in Control. For this purpose,
“Change in Control” shall mean the occurrence of any one of the following events
with respect to Linde:
(a) during a 12-month period, a majority of the individuals who constitute the
Board are replaced by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of the appointment or
election;
(b) any one person, or more than one person acting as a group, becomes owner as
defined in Section 318(a) of the Internal Revenue Code of 1986 (the “Code”) (or
has become owner during the 12-month period ending on the date of the most
recent acquisition by such person or group), of stock of Linde possessing 30
percent or more of the total voting power of
9

--------------------------------------------------------------------------------



the stock of Linde; provided, however, that the event described in this
paragraph (b) shall not be deemed to be a Change in Control by virtue of any of
the following acquisitions: (A) by Linde or any of its subsidiaries, (B) by any
employee benefit plan sponsored or maintained by Linde or any of its
subsidiaries, or (C) by any underwriter temporarily holding securities pursuant
to an offering of such securities.
(c) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from Linde that have a total gross
fair market value equal to or more than 80 percent of the total gross fair
market value of all of the assets of Linde immediately prior to such
acquisition(s); provided, however, that a transfer of assets by Linde is not
treated as a Change in Control if the assets are transferred to: (A) a
shareholder of Linde (immediately before the asset transfer) in exchange for or
with respect to its stock; (B) an entity, 50 percent or more of the total value
or voting power of which is owned, directly or indirectly, by Linde; (C) a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all
outstanding stock of Linde; or (D) an entity, at least 50 percent of the total
value or voting power of which is owned, directly or indirectly, by a person
described in the previous subsection (C). For purposes of this paragraph, (1)
gross fair market value means the value of the assets of Linde, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets, and (2) a person’s status is determined immediately
after the transfer of the assets.
(d) any one person, or more than one person acting as a group, becomes owner, as
defined in Section 318(a) of the Code, of stock of Linde that, together with
stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting
10

--------------------------------------------------------------------------------



power of stock of Linde; provided, however, that if any one person or more than
one person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of stock of Linde, the acquisition
of additional stock by the same person is not considered to cause a Change in
Control. This paragraph applies only when there is a transfer of stock of Linde
(or issuance of stock of Linde) and stock in Linde remains outstanding after the
transaction.
For purposes of this definition of Change in Control:
(i) a “person” shall be as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act; and
(ii) persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar transaction with Linde. If a person, including an entity, owns
stock in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with other shareholders in the corporation prior to the
transaction giving rise to the Change in Control and not with respect to the
ownership interest in the other corporation. Persons will not be considered to
be acting as a group solely because they purchase or own stock of Linde at the
same time, or as a result of the same public offering.
Section 5. In the event of a domestic relations order requiring the partition of
a Participant’s SRIP A Benefit, the benefit assigned to an alternate payee shall
be paid out in a single lump sum, at the time indicated in such an order
accepted by the Corporation, calculated as described in Section 1, 2, or 3 of
this Article III, as applicable.
11

--------------------------------------------------------------------------------



Section 6. Any SRIP A Benefit hereunder which is payable upon a termination of
employment or similar event, shall be payable only where such termination of
employment or similar event would constitute a “separation from service” with
the Corporation and its affiliates under Code Section 409A and the regulations
thereunder.
Section 7. (a) (i) In the event a Traditional-Design Participant described in
Article III, Section 1(a) dies after terminating employment while receiving a
50% joint and survivor annuity, but before receiving the lump sum payment
described in such Section, such Participant’s surviving spouse will receive a
50% annuity from the Participant’s date of death through June of the year
following the Termination Year, and a lump sum payment of the remaining value of
such 50% spousal annuity on or about July 1 of the year immediately following
the Termination Year. If such Participant’s spouse does not survive the
Participant, no further SRIP A Benefit will be payable.
(ii) In the event a Traditional-Design Participant described in Article III,
Section 1(a) dies after terminating employment while receiving a single life
annuity, then the Participant’s dependent children, if any, shall receive a 50%
annuity, divided equally among them, payable until the earlier of age 23 or June
30 of the year immediately following the Termination Year, and a lump sum
payment of the remaining value of such 50% annuity on or about July 1 of the
year immediately following Termination Year. The lump sum value shall be
calculated based on an annuity payable until the attainment of age 23. If there
is no dependent child, then the Participant’s dependent parents, if any, shall
receive a 50% annuity, divided equally among them, payable until the earlier of
their respective deaths or June 30 of the year immediately following the
Termination Year, with a lump sum payment of the remaining value of such 50%
annuity on or about July 1 of the year immediately following the Termination
Year.
12

--------------------------------------------------------------------------------



If such Participant has neither dependent children or dependent parents at the
time of his or her death, no further SRIP A Benefit will be payable.
(iii) If one or more of the multiple recipients receiving the 50% annuity ceases
to be eligible to continue to receive such recipient’s share as the result of
such recipient’s death, or attainment of age 23 in the case of a dependent
child, the remaining recipients shall continue to draw only their respective
shares.
(b) (i) In the event a Traditional-Design Participant described in Article III,
Section 1(b) dies after terminating employment, but before receiving a lump sum
payment, such Participant’s spouse, if such Participant was married at the time
of terminating employment, will receive a lump sum payment of the value of a 50%
annuity on or about July 1 of the year immediately following the Termination
Year. If such Participant’s spouse does not survive the Participant, no further
SRIP A Benefit will be payable.
(ii) In the event such Participant has no spouse at the time of termination, the
lump sum value of a 50% annuity to age 23 shall be paid pro-rata to any
surviving dependent children on or about July 1 of the year following the
Termination Year.
(iii) In the event such Participant has no spouse or dependent children at the
time of termination, the lump sum value of a 50% annuity shall be paid in equal
shares to any surviving dependent parents on or about July 1 of the year
following the Termination Year.
(iv) In the event such Participant has no spouse, dependent children or
dependent parents at the time of termination, no SRIP A Benefit will be payable.
(c) In the event a Traditional-Design Participant dies while employed by the
Corporation or its affiliate, such Participant’s spouse, if such Participant was
married at the time of death, will receive a 50% annuity from the Participant’s
date of death through June of the year
13

--------------------------------------------------------------------------------



following the Termination Year, and a lump sum payment of the remaining value of
such 50% annuity on or about July 1 of the year immediately following the
Termination Year. If such spouse dies while receiving the 50% annuity, such
annuity will continue to any dependent children, divided equally among them and
payable until the earlier of age 23 or June 30 of the year immediately following
the Termination Year, and a lump sum payment of the remaining value of such 50%
annuity on or about July 1 of the year immediately following Termination Year.
The lump sum value shall be calculated based on an annuity payable until the
attainment of age 23. If one or more of the multiple recipients receiving the
50% annuity ceases to be eligible to continue to receive such recipient’s share
as the result of such recipient’s death or attainment of age 23, the remaining
recipients shall continue to draw only their respective shares.
(d) In the event a Traditional-Design Participant dies while employed by the
Corporation or its affiliate and is not married at the time of his or her death,
the Participant’s dependent children, if any, shall receive a 50% annuity,
divided equally among them, payable until the earlier of age 23 or June 30 of
the year immediately following the Termination Year, and a lump sum payment of
the remaining value of such 50% annuity on or about July 1 of the year
immediately following Termination Year. The lump sum value shall be calculated
based on an annuity payable until the attainment of age 23. If there is no
dependent child, the 50% annuity shall be divided and paid in equal shares to
any surviving dependent parent of the deceased Participant until the earlier of
their respective deaths or June 30 of the year immediately following the
Termination Year, with a lump sum payment of the remaining value of such 50%
annuity on or about July 1 of the year immediately following the Termination
Year. If such Participant has neither dependent children or dependent parents at
the time of his or her death, no further SRIP A Benefit will be payable.
14

--------------------------------------------------------------------------------



(e) For the purposes of this Section 7, “dependent children” and “dependent
parent” shall have the same meaning as in the Pension Plan.
(f) In the event an Account-Based Participant dies, either before or after
terminating employment with the Corporation or its affiliate, the spouse of such
Participant (or if no spouse, the designated beneficiary) will receive a lump
sum payment of the value of the Participant’s SRIP A Benefit calculated as
described in Article III, Section 2(b). If such death occurs on or after
November 1 of a year and prior to May 1 of the following year, such lump sum
shall be paid on or about July 1 of that following year. If such death occurs on
or after May 1 and prior to November 1 of a year, such lump sum shall be paid on
or about January 1 of the following year.
(g) In the event a Dual Formula Participant dies at any time before his or her
entire SRIP A Benefit has been paid, then the provisions of subsections (a)
through (e) of this Section 7, as applicable, shall apply to the portion of such
Dual Formula Participant’s SRIP A Benefit described in Section 1(C)(a) of
Article I of this Plan, and the provisions of subsection (f) of this Section 7
shall apply to the portion of such Dual Formula Participant’s SRIP A Benefit
that is described in Section 1(C)(b) of Article I of this Plan.
ARTICLE IV
Miscellaneous
Section 1. (a) Linde, by action of the Board (or, for amendments with no
incremental cost or increase to benefits, by action of the CHRO) may amend this
Plan at any time, but any such amendment shall not adversely affect the rights
of any Participant, spouse or beneficiary then receiving benefits under this
plan, or the vested rights of any Participant.
15

--------------------------------------------------------------------------------



(b) The Board may terminate this Plan at any time and distribute all benefits so
long as such termination and distribution meets (i), (ii) or (iii) below:
(i) The termination and distribution takes place within 12 months of Linde’s
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), and the deferred amounts
are included in Participants’ gross incomes in the earliest of (x) the taxable
year in which the amount is actually received, or (y) the latest of the
following (I) the calendar year in which the Plan termination and liquidation
occurs; (II) the first calendar year in which the amount is no longer subject to
a substantial risk of forfeiture; or (III) the first calendar year in which the
payment is administratively practicable;
(ii) The termination and distribution is pursuant to irrevocable action taken by
Linde within 30 days before, or 12 months following, a Change in Control,
provided that all other plans that allow employees to make non-qualified
deferrals that are aggregated with this Plan are terminated and liquidated such
that all deferred compensation under the terminated plans and this Plan is paid
out within 12 months of the date Linde takes all necessary action to terminate
and liquidate the plans; or
(iii) Linde’s determination to terminate and liquidate the Plan does not occur
proximate to a downturn in Linde’s financial health, Linde terminates and
liquidates all plans that would be aggregated with this plan if the Participants
in the Plan had deferrals of compensation under the other plans, no
distributions under the Plan are made within 12 months of the date Linde takes
all necessary action to irrevocably terminate and liquidate the Plan (other than
making payments that would be made regardless of whether the action to terminate
and liquidate the plan had occurred), and payments are made within 24 months of
the date Linde takes all action to irrevocably terminate and liquidate the plan.
16

--------------------------------------------------------------------------------



Section 2. Except to the extent required by law or pursuant to a domestic
relations order (as defined in Code Section 414(p)(1)(B) or a successor
section), no assignment of the rights and interests of a Participant or survivor
under this Plan will be permitted nor shall such rights be subject to attachment
or other legal processes for debts.
Section 3. If the Committee determines, after a hearing, that a Participant who
is eligible to receive or is receiving SRIP A Benefits hereunder has engaged in
any activities which, in the opinion of the Committee, are detrimental to the
interests of, or are in competition with, Linde or any of its affiliates, such
benefits shall thereupon be terminated.
Section 4. The Corporation may satisfy all or any part of its obligation to
provide benefits hereunder by purchasing, and distributing to a Participant or
survivor, an annuity from an insurance carrier to provide such benefits. The
Corporation shall be relieved of any obligation it might otherwise have under
this Plan to the extent such benefits were provided to the Participant or
survivor through an annuity purchased by Union Carbide Corporation.
Section 5. The Committee shall have full discretionary authority to interpret
and construe the Plan and shall supervise the administration and interpretation
of the Plan, establish administrative regulations to further the purpose of the
Plan and take any other action necessary to the proper operation of the Plan.
The Committee may delegate to one or more of its members or any other person,
the right to act on its behalf in any matter connected with the administration
of the Plan and has delegated authority for the Plan’s day-to-day administration
to the Corporation’s Human Resources Department. All decisions and acts of the
Committee or its designee shall be final and binding upon all Participants,
their beneficiaries and all other persons.
Section 6. The titles given herein to Sections and subsections are for reference
only and are not to be used to interpret the provisions of the Plan.
17

--------------------------------------------------------------------------------



Section 7. All questions pertaining to construction, regulation, validity and
effect of the provisions of this Plan shall be determined in accordance with
Connecticut law.
Section 8. The Corporation is not required to, and will not, for purposes of
funding the Plan, segregate any monies from its general funds, create any
trusts, or make any special deposits, and the right of a Participant or any
other person to receive benefits under the Plan shall be no greater than the
right of an unsecured general creditor of the Corporation.
Section 9. This Plan is intended to constitute a “nonqualified deferred
compensation plan” within the meaning on Code Section 409A(d)(1), and is to be
construed and administered in a manner consistent therewith.
IN WITNESS WHEREOF, and as evidence of the adoption of this Plan, the
Corporation has caused this instrument to be signed by its duly authorized
officer this _____ day of September, 2020.
LINDE INC.


                            By:_______________________________


                            Title:


                            Date:______________________________


18